

[Executive]
BLUCORA, INC.
2015 INCENTIVE PLAN
NONQUALIFIED STOCK OPTION GRANT NOTICE


TO:    __________________ (“Optionee”)
We are pleased to inform you that you have been selected by Blucora, Inc. (the
“Company”) to receive a stock option (the “Option”) to purchase shares of the
Company’s Common Stock (the “Shares”) under the Company’s 2015 Incentive Plan
(the “2015 Plan”).
The Option is subject to all the terms and conditions set forth in this
Nonqualified Stock Option Grant Notice (the “Notice of Grant”) and in the Stock
Option Agreement attached hereto as Exhibit A (the “Agreement”) and the 2015
Plan, which are incorporated into this Notice of Grant by reference. Capitalized
terms that are not defined in the Notice of Grant and the Agreement have the
meanings given to them in the 2015 Plan.
Grant Date:    _________________
Number of Shares:    _________________
Exercise Price Per Share:    $________________
Option Expiration Date:    _________________
Vesting Commencement Date:    _________________
Type of Option:    Nonqualified Stock Option
Vesting and Exercisability Schedule: The Option shall vest and become
exercisable as follows: 33.33% of the total Option shall vest on [the one-year
anniversary of the Vesting Commencement Date], and approximately 16.67% shall
vest at the end of each six-month period thereafter, such that the Option shall
be fully vested on [the three-year anniversary of the Vesting Commencement
Date]; provided that vesting will cease upon your Termination of Service and the
unvested portion of the Option will terminate.
Additional Terms/Acknowledgment: You acknowledge and agree that the Notice of
Grant and the vesting and exercisability schedule set forth herein do not
constitute an express or implied promise of your continued engagement as an
employee for the vesting period, for any period, or at all, and shall not
interfere with your right or the Company’s right to terminate your employment or
service relationship with the Company or its Related Companies at any time, with
or without cause.






--------------------------------------------------------------------------------



You hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Plan Administrator upon any questions relating to the
2015 Plan and the Option.
By your signature below, you agree that the Notice of Grant, the Agreement, the
2015 Plan and, if and as applicable, any employment agreement entered into
between you and the Company, as currently in effect and as may be amended,
supplemented or restated from time to time (the “Employment Agreement”),
constitute your entire agreement with respect to the Option and may not be
modified adversely to your interest except by means of a writing signed by the
Company and you.
BLUCORA, INC.




By:  ____________________ 
Its:   ____________________
 
OPTIONEE




____________________
Signature
 
 
Date:  ___________________ 


Attachments:
1. Stock Option Agreement
2. 2015 Incentive Plan
 
Address: ________________   
  ________________ 
Tax ID:   __________________













EXHIBIT A
BLUCORA, INC.
2015 INCENTIVE PLAN
STOCK OPTION AGREEMENT


1.Grant. The Company hereby grants to the Optionee listed on the Notice of Grant
(the “Optionee”) an Option to purchase the number of Shares and at the exercise
price as set forth in the Notice of Grant and subject to the terms and
conditions in this Stock Option Agreement (this “Agreement”) and the 2015 Plan.
Unless otherwise defined herein, the terms defined in the 2015 Plan shall have
the same defined meanings in this Agreement.
2.    Company’s Obligation. Unless and until the Option vests and is exercised,
the Optionee will have no right to receive Shares under the Option. Prior to
actual distribution of Shares pursuant to any vested and exercised Option, such
Option will represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company.
3.    Vesting and Exercisability. Subject to the limitations contained herein,
the Option will vest and become exercisable as provided in the Notice of Grant.
Any portion of the Option that is vested may be exercised at any time during the
period prior to the date the Option terminates. No partial exercise of the
Option may be for less than five percent (5%) of the total number of Shares then
available under the Option. In no event shall the Company be required to issue
fractional shares.
4.    Termination of Option. The unvested portion of the Option will terminate
automatically and without further notice immediately upon your Termination of
Service (voluntary or involuntary). The vested portion of the Option will
terminate automatically and without further notice on the earliest of the dates
set forth below:
a.    three months after your Termination of Service for any reason other than
Disability or death. If you die after your Termination of Service but while the
Option is still exercisable, the vested portion of the Option may be exercised
until the earlier of (x) one year after the date of death and (y) the Option
Expiration Date;
b.    one year after your Termination of Service by reason of Disability or
death;
c.    immediately upon notification to you of your Termination of Service for
Cause, unless the Plan Administrator determines otherwise. If your employment or
service relationship is suspended pending an investigation of whether you will
be terminated for Cause, all your rights under the Option likewise will be
suspended during the period of investigation. If any facts that would constitute
termination for Cause are discovered after your Termination of Service, any
Option you then hold may be immediately terminated by the Committee; or
d.    the Option Expiration Date.
IT IS YOUR RESPONSIBILITY TO BE AWARE OF THE DATE ON WHICH YOUR OPTION
TERMINATES.
5.    Leave of Absence. The effect of a Company-approved leave of absence on the
terms and conditions of the Option will be determined by the Plan Administrator
or chief human resources officer and subject to applicable laws.
6.    Method of Exercise. You may exercise the Option by giving written notice
to the Company, in form and substance satisfactory to the Company, which will
state the election to exercise the Option and the number of Shares for which you
are exercising the Option. The written notice must be accompanied by full
payment of the exercise price for the number of Shares you are purchasing.
7.    Form of Payment. You may pay the Option exercise price, in whole or in
part, (a) in cash, (b) by wire transfer or check acceptable to the Company,
(c) unless the Plan Administrator determines otherwise and so long as the Common
Stock is registered under the Exchange Act and to the extent permitted by law,
by delivery of a properly executed exercise notice together with irrevocable
instructions to a broker to promptly deliver to the Company the amount of sale
or loan proceeds necessary to pay the exercise price, (d) if permitted by the
Plan Administrator, by having the Company withhold shares of Common Stock that
would otherwise be issued on exercise of the Option or by your tendering already
owned shares of Common Stock, or (e) such other consideration as the Plan
Administrator may permit.
8.    Withholding Taxes. As a condition to the exercise of any portion of the
Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state or local withholding tax obligations that may
arise in connection with such exercise. The Company has the right to retain
without notice a sufficient number of Shares to satisfy the withholding
obligation. If permitted by the Plan Administrator, you may satisfy the
withholding obligation by electing to have the Company withhold from the Shares
to be issued upon exercise that number of Shares having a fair market value
equal to the amount required to be withheld.
9.    Limited Transferability. During your lifetime only you can exercise the
Option. The Option is not transferable except by will or by the applicable laws
of descent and distribution. The 2015 Plan provides for exercise of the Option
by a beneficiary designated on a Company-approved form. Notwithstanding the
foregoing, the Plan Administrator, in its sole discretion, may permit you to
assign or transfer the Option, subject to such terms and conditions as specified
by the Plan Administrator. The 2015 Plan provides for exercise of the Option by
the personal representative of your estate or the beneficiary thereof following
your death.
10.    Regulatory Restrictions on Issuance of Shares Notwithstanding the other
provisions of this Agreement, if at any time the Company will determine, in its
discretion, that the listing, registration or qualification of Shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to the Employee (or his or her estate), such
issuance will not occur unless and until such listing, registration,
qualification, consent or approval will have been effected or obtained free of
any conditions not acceptable to the Company. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.
11.    Binding Effect. This Agreement will inure to the benefit of the
successors and assigns of the Company and be binding upon you and your heirs,
executors, administrators, successors and assigns.
12.    No Stockholder Rights. Neither you nor any person entitled to exercise
your rights in the event of your death shall have any of the rights of a
stockholder with respect to the Shares subject to the Option unless and until
the date of issuance under the 2015 Plan of any such Shares upon the exercise of
the Option.
13.    Notices. Any notice which either party hereto may be required or
permitted to give to the other shall be in writing and may be delivered
personally, by interoffice mail, by fax, by electronic mail or other electronic
means, or via a postal service, postage prepaid, to such electronic mail or
postal address and directed to such person as the Company may notify you from
time to time; and to you at your electronic mail or postal address as shown on
the records of the Company from time to time, or at such other electronic mail
or postal address as you, by notice to the Company, may designate in writing
from time to time.
14.    Plan Administrator Decisions Conclusive and Binding. All decisions of the
Plan Administrator upon any questions arising under the 2015 Plan or under this
Agreement shall be conclusive and binding.
15.    Option Not an Employment or Service Contract. Nothing in the 2015 Plan or
any award granted under the 2015 Plan will be deemed to constitute an employment
contract or confer or be deemed to confer any right for you to continue in the
employ of, or to continue any other relationship with, the Company or any
Related Company or limit in any way the right of the Company or any Related
Company to terminate your employment or other service relationship at any time,
with or without cause.
16.    No Right to Damages. You will have no right to bring a claim or to
receive damages if you are required to exercise the vested portion of the Option
within three months (one year in the case of Disability or death) of your
Termination of Service or if any portion of the Option is cancelled or expires
unexercised. The loss of existing or potential profit in the Option will not
constitute an element of damages in the event of your Termination of Service for
any reason even if the termination is in violation of an obligation of the
Company or a Related Company to you.
17.    Section 409A. The Option is intended to be exempt from the requirements
of Section 409A or to satisfy those requirements, and shall be construed
accordingly.
18.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the internal substantive laws of the
State of Delaware, without reference to any choice-of-law rules.
19.    Recovery of Compensation. In accordance with Section 18.12 of the 2015
Plan, the Award is subject to the requirements of (i) Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations
thereunder, (ii) similar rules under the laws of any other jurisdiction, (iii)
any compensation recovery or clawback policies adopted by the Company to
implement any such requirements, and (iv) any other compensation recovery
policies as may be adopted from time to time by the Company, all to the extent
determined by the Committee in its discretion to be applicable to you.
20.    Employment Agreement; Conflicting Terms. Notwithstanding anything to the
contrary contained in this Agreement or in the 2015 Plan, in the event of any
conflict between the terms and conditions of the Option as set forth in this
Agreement and in the 2015 Plan, as the case may be, and the terms and conditions
of the Employment Agreement, the terms and conditions of the Employment
Agreement shall prevail unless the conflicting provision in this Agreement or in
the 2015 Plan, as the case may be, is more favorable to you; in which case, the
provision more favorable to you shall govern; provided, however, that
notwithstanding the foregoing, in no event shall any extended exercise period
set forth in the Employment Agreement modify or extend the Option Expiration
Date as set forth in this Agreement.



-2-



